Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and system for detecting fraudulent interactions. The closest prior art, Florimond et al. (USPAP       2017/0262,852), shows a similar system, in which, receiving, with at least one processor, interaction data associated with a plurality of interactions, the plurality of interactions comprising a first plurality of interactions and a second plurality of interactions different than the first plurality of interactions (Please note, Abstract of the invention. As indicated a Neural Network is trained to detect patterns of events indicative of fraud using the training set and the corresponding events stored in the second database. In response to the trained Neural Network detecting a fraudulent pattern of events associated with an active database record, the database monitoring system analyzes the underlying transaction to determine if the transaction is fraudulent). However, Florimond et al. fail to address: “for receiving, with at least one processor, first fraud label data for each respective interaction of the first plurality of interactions, the first fraud label data associated with whether the respective interaction of the first plurality of interactions is fraudulent; generating, with at least one processor, second fraud label data for each interaction of the second plurality of interactions with a first neural network based on the interaction data of the second plurality of interactions, the second fraud label data for each respective interaction of the second plurality of interactions associated with whether the first neural network classifies the respective interaction as fraudulent; generating, with at least one processor, generated interaction data associated with a plurality of generated interactions and generated fraud label data for each generated interaction of the plurality of generated interactions with a second neural network; generating, with at least one processor, discrimination data for each interaction of the second plurality of interactions and each generated interaction of the plurality of generated interactions with a third neural network based on the interaction data for each interaction of the second plurality of interactions, the second fraud label data, the generated interaction data, and the generated fraud label data, the discrimination data for each interaction or generated interaction associated with whether the third neural network classifies the respective interaction or generated interaction as real or generated; determining, with at least one processor, first error data for each respective interaction of the second plurality of interactions based on the discrimination data, the first error data for each respective interaction associated with whether the discrimination data for the respective interaction correctly classifies the respective interaction as real and training, with at least one processor, the first neural network based on the first error data associated with the interactions of the second plurality of interactions”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Thursday, June 2, 2022